IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT    United States Court of Appeals
                      _____________________             Fifth Circuit

                           No. 04-51267              FILED
                      _____________________         April 8, 2005

                                              Charles R. Fulbruge III
UNITED STATES OF AMERICA
                                                      Clerk

                Plaintiff - Appellee
                 v.
OMAR ALEJANDRO CHAVEZ-TORRES
                Defendant - Appellant



                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (04-CR-1440)
                      ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing in

light of the Supreme Court’s recent opinion in USA v. Booker and

_________________
     *Pursuant to 5th Cir. R. 47.5 the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
this Court’s opinion in USA v. Mares is granted.



     IT   IS   FURTHER        ORDERED   that   the    Appellee’s   unopposed

alternative    motion    to    extend   time   to    file   Appellee’s   brief

fourteen (14) days from the court’s denial of the Appellee’s

motion to vacate and motion to remand is denied as unnecessary.